The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending in this application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As to claim 22, the claim limitation “an extracting module configured to extract quality-related parameters pertaining to the service delivery”;
“an obtaining module configured to obtain a set of quality models configured to estimate service quality" and 
“a determining module configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (Pub. No.: WO 2015/073470 A1), hereinafter “Nil”.

As to claims 1, 11 and 22, Nil discloses, a method for estimating a user's Quality of Experience, QoE, when a service is delivered in a media stream to the user by a communication network (Nil, fig.3, [0009]), the method comprising: 
extracting quality-related parameters pertaining to the service delivery (Nil, [0010]), 
obtaining a set of quality models configured to estimate service quality (Nil, [0010]), 
determining an individual opinion score for each of the quality models in the set by applying each respective quality model in the set on the extracted quality-related parameters (Nil, [0010], based on predicted call quality score, the model also determines whether an adaptation of the call cold increase the predicted quality of user experience, i.e. by adapting one or more technical parameters of the call), and 
determining an aggregated opinion score as a weighted average of the individual opinion scores, wherein the aggregated opinion score is used as an estimation of the user's quality of experience for the service delivery (Nil, [0013], user feedback scores rating the subjective quality of a plurality of further calls from a plurality of users, and to obtain the technical parameters of the further calls).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3, 6-10, 12-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (Pub. No.: WO 2015/073470 A1), hereinafter “Nil” in view of Cuadra et al. (EP 2,571,195 A1), hereinafter “Cua”.

As to claims 2 and 12, Nil discloses the invention as in parent claims above. Nil however is silent on disclosing explicitly, wherein the aggregated opinion score is determined as a sum of the individual opinion scores multiplied with corresponding model weights.
Cua discloses a similar concept as, wherein the aggregated opinion score is determined as a sum of the individual opinion scores multiplied with corresponding model weights (Cua, [0026], this method comprises, network data obtained by means of monitoring platforms previously deployed, for further details see steps (i) – (v)).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Cua” into those of “Nil” in order to provide a method for calculating user experience perception of the quality of monitored integrated telecommunications operator services. For this purpose, data from the monitoring of user services is used, along with questionnaires previously completed by a representative sample of users for subsequent combination by means of correlation algorithms, and after they have been put through automatic learning algorithms, obtaining a value for the quality of the experience, which implies an estimate of the quality of service perceived by the user of said service. 

As to claims 3 and 13. the combined system of Nil and Cua discloses the invention as in parent claims above, including, wherein the model weights are optimized by minimizing errors err(n), said errors err(n) being a difference between the respective individual opinion scores and the aggregated opinion score (Cua, [0051]).

As to claims 6 and 16, the combined system of Nil and Cua discloses the invention as in parent claims above, including, wherein at least one of the model weights is adjusted based on service delivery circumstances comprising at least one of: 
- a detected degradation of the service delivery (Cua, [0048]), 
- a detected change of the quality-related parameters during the service delivery, 
- type of media content in the media stream, 
- characteristics of the user, and 
- time of day for the service delivery.

As to claims 7 and 17, the combined system of Nil and Cua discloses the invention as in parent claims above, including, wherein the model weights are predefined and fixed (Cua, [0052]).

As to claims 8 and 18, the combined system of Nil and Cua discloses the invention as in parent claims above, including, wherein the individual opinion scores are determined further based on characteristics of a communication device used by the user for receiving the media stream (Cua, [0029]).

As to claims 9 and 19, the combined system of Nil and Cua discloses the invention as in parent claims above, including, wherein the quality-related parameters are related to at least one of video play-out quality, audio play-out quality, packet loss, and delays caused by buffering of the media and/or by transmission of the media through the communication network (Cua, [0029] also see [0035])).

As to claims 10 and 20, the combined system of Nil and Cua discloses the invention as in parent claims above, including, wherein extracting the quality-related parameters comprises obtaining measurements of the quality-related parameters made by a communication device used for receiving the media stream or by a node handling the media stream in the communication network (Cua, [0026]).

As to claim 21 is rejected for same rationale as applied to claims 1-10 abve.

Claim 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Nil” as applied above in view of Irina et al. ("Performance Evaluation of Objective QoE Models for Mobile Voice  and Video-Audio Services”), hereinafter "Irina”

As to claims 4 and 14, Nil disclose the invention as in parent claims above. Nil however is silent on disclosing explicitly, the method according to claim 3, wherein the optimized model weight w1…..w(m) for M quality models are determined by minimizing a Root Mean Square Error, RMSE, calculated from the errors err(n) as: 

    PNG
    media_image1.png
    166
    502
    media_image1.png
    Greyscale
.
Irina however discloses a similar concept in the same field of endeavor, the method according to claim 3, wherein the optimized model weight w1…..w(m) for M quality models are determined by minimizing a Root Mean Square Error, RMSE, calculated from the errors err(n) as: 

    PNG
    media_image1.png
    166
    502
    media_image1.png
    Greyscale
 (Irina, Page. 453, Section-III, Statistical Evaluation metrics, calculating a root mean square error).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Irina” into those of “Nil” in order to provide a statistical calculation to enhance the quality of experience. Such a calculation introduces the figure of merit for the statistical QoE models selection based on multiples evaluation metrics and test data sets.

As to claims 5 and 15, the combined system of Nil and Irina discloses the invention as in claim above, including, wherein the optimized model weights w1…w(m) for quality models are determined by minimizing the length of a vector comprising said errors (err1, err2,……err(n)) as coordinates, using an                                 
                                    
                                        
                                            L
                                        
                                        
                                            p
                                        
                                    
                                
                             norm according to :
 
    PNG
    media_image2.png
    52
    568
    media_image2.png
    Greyscale
 (Irina, Page. 455, left column).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No. 11,178,024. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below.

   Instant Application: 17/499,977			U.S. Patent No.: 11,178,024
1. A method for estimating a user's Quality of Experience, QoE, when a service is delivered in a media stream to the user by communication network, the method comprising: 
extracting quality-related parameters pertaining to the service delivery, obtaining a set of quality models configured to estimate service quality,

determining an individual opinion score for each of the quality models in the set by applying each respective quality model in the set on the extracted quality- related parameters, and 









determining an aggregated opinion score as a weighted average of the individual opinion scores, wherein the aggregated opinion score is used as an estimation of the user's quality of experience for the service delivery.
1. A method for estimating a user's Quality of Experience (QoE) when a service is delivered in a media stream to the user by a communication network, the method comprising: 
extracting quality-related parameters pertaining to the service delivery; obtaining a set of quality models configured to estimate service quality;

 determining an individual opinion score for each of the quality models in the set by applying each respective quality model in the set on the extracted quality-related parameters, wherein determining the individual opinion score comprises determining an individual opinion score for different time segments of the delivered media stream by applying each respective quality model in the set to the extracted quality-related parameters associated with each respective different time segment of the delivered media stream; and 
determining an aggregated opinion score as a weighted average of the individual opinion scores, wherein the aggregated opinion score is used as an estimation of the user's quality of experience for the service delivery, wherein the individual opinion scores are determined further based on characteristics of a communication device used by the user for receiving the media stream.
11. A scoring node arranged to estimate a user's Quality of Experience, QoE, when a service is delivered in a media stream to the user by a communication network, wherein the scoring node is configured to: extract quality-related parameters pertaining to the service delivery, obtain a set of quality models configured to estimate service quality, determine an individual opinion score for each of the quality models in the set by applying each respective quality model in the set on the extracted quality- related parameters, and determine an aggregated opinion score as a weighted average of the individual opinion scores, wherein the aggregated opinion score can be used as an estimation of the user's quality of experience for the service delivery.
10. A scoring node arranged to estimate a user's Quality of Experience (QoE) when a service is delivered in a media stream to the user by a communication network, the scoring node comprising: a processor and a memory, the memory comprising instructions that when executed by the processor causes the processor to operate to: extract quality-related parameters pertaining to the service delivery; obtain a set of quality models configured to estimate service quality; determine an individual opinion score for each of the quality models in the set by applying each respective quality model in the set on the extracted quality-related parameters, wherein determining the individual opinion score comprises determining an individual opinion score for different time segments of the delivered media stream by applying each respective quality model in the set to the extracted quality-related parameters associated with each respective different time segment of the delivered media stream; and determine an aggregated opinion score as a weighted average of the individual opinion scores, wherein the aggregated opinion score is used as an estimation of the user's quality of experience for the service delivery, wherein the individual opinion scores are determined further based on characteristics of a communication device used by the user for receiving the media stream.
22. A scoring node arranged to estimate a user's Quality of Experience, QoE, when a service is delivered in a media stream to the user by means of a communication network, the scoring node comprising: - an extracting module configured to extract quality-related parameters pertaining to the service delivery, - an obtaining module configured to obtain a set of quality models configured to estimate service quality, and - a determining module configured to determine an individual opinion score for each of the quality models in the set by applying each respective quality model in the set on the extracted quality-related parameters, and configured to determine an aggregated opinion score as a weighted average of the individual opinion scores, wherein the aggregated opinion score can be used as an estimation of the user's quality of experience for the service delivery.
19. A computer program product comprised on a non-transitory computer readable storage medium, the computer program product comprising instructions that, when executed by a processor of a scoring node arranged to estimate a user's Quality of Experience (QoE) when a service is delivered in a media stream to the user by a communication network, causes the processor to perform operations comprising: extracting quality-related parameters pertaining to the service delivery; obtaining a set of quality models configured to estimate service quality; determining an individual opinion score for each of the quality models in the set by applying each respective quality model in the set on the extracted quality-related parameters wherein determining the individual opinion score comprises determining an individual opinion score for different time segments of the delivered media stream by applying each respective quality model in the set to the extracted quality-related parameters associated with each respective different time segment of the delivered media stream; and determining an aggregated opinion score as a weighted average of the individual opinion scores, wherein the aggregated opinion score is used as an estimation of the user's quality of experience for the service delivery, wherein the individual opinion scores are determined further based on characteristics of a communication device used by the user for receiving the media stream.


From the above table it can be seen that both the invention are similar in the same field of endeavor and trying to solve the same issue for example, generally trying to enhance the user experience by using a scoring node, for estimating a user's Quality of Experience, QoE, when a service is delivered in a media stream to the user by means of a communication network. The instant application claims the broader scope of the patented claims.
Dependent claims carry the deficiencies from the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fiumano et al. US 9414081 B1 is one of the most pertinent art in the field of
invention and discloses, a method of compressing web images is disclosed. The
method comprises presenting a test source digital image on a standard display, wherein the standard display is a display of a first model of mobile communication device, determining a mean opinion score for the test source digital image presented on the standard display, compressing the test source digital image to a test derived digital image, presenting the test derived digital image on the standard display, and determining a mean opinion score for the test derived digital image presented on the standard display.

Satyanarayanan et al. US 20080175167 Aj, is yet another most pertinent art in
the field of invention and discloses, A method to identify and report over-utilized, under-utilized, and bad quality trunks and gateways in an Internet Protocol (IP) telephony network includes collecting information associated with a plurality of gateways and trunks on the gateways, as well as correlating the information with network topology and configuration data obtained from a network management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAUQIR HUSSAIN/
Primary Examiner, Art Unit 2446